DETAILED ACTION
Claims 1-5 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The database as disclosed in [0024] and implemented on hardware disclosed in [0024]. 
The display as disclosed in [0025] and implemented on hardware disclosed in [0025]. 
in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Examiner notes no interpretations are being made on “the system” of claim 5. Although one of ordinary skill in the art would understand a system to be a generic substitute for means, and the system is doing the functional steps i-iii, the system was previously further limited by a processor and therefore fails under the third prong of the three-pronged test. Although the processor has further limited the system, it has not further limited the display and the database as identified above. See MPEP 2181. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2014/0341471) in view of Lau (“Longitudinal neuroanatomical changes determined by deformation based morphometry in a mouse model of Alzheimer’s disease” (2008) provided on Applicant’s IDS dated 03/21/2020). 
Regarding claim 1, Ono teaches: 
A method for measuring volumetric changes of brain structures, which comprises the steps of:
 i) initializing an intensity value of all voxels of a 3D voxel dataset representing a brain of a subject to an initial value preferentially equal to 0; (Ono [0045] tissue segmentation which extracts the grey and white matter) 
ii) automatically executing the following sub-steps for all the voxels that belong to a segmented brain structure for which reference data of a longitudinal reference model exists (Ono [0047-48] tissue segmentation on healthy subjects as samples.) 
 (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation)
 	iib) normalizing the deviation to obtain a quantitative value Q of the volume change in order to compare the deviation for the voxels belonging to different brain structures; (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation) 
 iic) setting the intensity value of the voxels of the segmented brain structure to the quantitative value Q previously obtained; (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation. See also [0086] Z score map) and
 iii) displaying the voxels of the 3D voxel dataset in a longitudinal deviation map.  (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation. See also [0086] Z score map)
Ono fails to explicitly disclose longitudinal reference data.
Lau teaches a longitudinal reference model (Lau, See Page 20 right hand column, longitudinal based morphometry and reference model creation)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the longitudinal reference (as taught by Lau) for the reference database (as taught by Ono). The rationale for the substitution is the simple substitution of one well one known brain model for another yielding the predictable result of a reference brain model. 


Regarding claim 5 the combination of Ono and Lau teaches: 
A system for measuring volumetric changes of brain structures of a subject, the system comprising: 
optionally, a magnetic resonance imaging (MRI) apparatus configured for acquiring brain structural images for the subject and extracting for the subject volumetric information for a set of predefined brain regions; (Ono [0032] medical imaging device such as MRI, [0045] tissue segmentation which extracts the grey and white matter)
 	a database for storing longitudinal data with respect to the volumetric information of each of the predefined brain regions for a group of healthy subjects so as to create and store a longitudinal reference model from the volumetric information data collected by said MRI apparatus or another suitable system; (Ono [0036] data base unit which stores the healthy subject database and normal tissue segmentation database)
a processor for calculating a deviation of a brain structure's volume deviation of a new subject with respect to a reference brain structure volume obtained from the longitudinal reference model; (Ono [0029] CPU with memory
a display for displaying a longitudinal deviation map, wherein an intensity value of each voxel represents a volumetric deviation with respect to a reference value obtained for the voxel from the longitudinal reference model for the new subject; (Ono [0031] display unit) 
the system configured for performing steps of a method for calculating and then displaying the longitudinal deviation map, the system configured to measure the volumetric changes of the brain structures, which comprises the steps of:
(Ono [0045] tissue segmentation which extracts the grey and white matter) 
ii) automatically executing the following sub-steps for all the voxels that belong to a segmented brain structure for which reference data of the longitudinal reference model exists: (Ono [0047-48] tissue segmentation on healthy subjects as samples. See also Figure 4 the images of longitudinal brain sections)
iia) calculating a deviation of a volume change for the segmented brain structure from the longitudinal reference model; (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation)
 	iib) normalizing the deviation to obtain a quantitative value Q of the volume change in order to compare the deviation for the voxels belonging to different brain structures; (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation)
 iic) setting the intensity value of the voxels of the segmented brain structure to the quantitative value Q previously obtained; (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation. See also [0086] Z score map) and 
iii) displaying the voxels of the 3D voxel dataset in the longitudinal deviation map.  (Ono [0073-75] the Z value is obtained by taking the difference between the voxel value of the test subject and the average voxel value of the healthy subject and scaling by the standard deviation. See also [0086] Z score map)

Lau teaches a longitudinal reference model (Lau, See Page 20 right hand column, longitudinal based morphometry and reference model creation)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the longitudinal reference (as taught by Lau) for the reference database (as taught by Ono). The rationale for the substitution is the simple substitution of one well one known brain model for another yielding the predictable result of a reference brain model. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Lau as applied to claim 1 above, and further in view of Grandy (US 2016/0012581). 
Regarding claim 2, the combination of Ono and Lau fails to teach:
wherein if only pathologic deviations have to be determined, then a system automatically sets the quantitative value Q of a normalized deviation equal to 0 if the deviation represents an atrophy for cerebrospinal fluid (CSF) or ventricle brain structures or if the deviation represents a hypertrophy for grey matter/white matter (GM/WM) brain structures, otherwise the quantitative value Q of the normalized deviation remains unchanged.  
Grandy teaches: 
The method according to claim 1, wherein if only pathologic deviations have to be determined, 
then a system automatically sets the quantitative value Q of a normalized deviation equal to 0 if the deviation represents an atrophy for cerebrospinal fluid (CSF) or ventricle brain structures or if the deviation represents a hypertrophy for grey matter/white matter (GM/WM) (Grandy [0062] the method determines whether this is an atrophic CSF structure or a hypertrophic GM/WM structure, if this is the case the deviation is set to zero, if it is not the deviation remains unchanged)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the pathological deviation requirements (as taught by Grandy) to the brain analysis system (as taught by Ono and Lau). The motivation to combine the references to reduce complexity of analysis and save time in evaluation. (Grandy [0018]) 

	Regarding claim 3, the combination of Ono, Lau, and Grandy teaches: 
The method according to claim 1, which further comprises automatically applying an offset value O to the quantitative value Q of the normalized deviation in order to obtain a new quantitative value Q' = Q + O, (Grandy [0064] offset O is added to the deviation value) 
wherein the offset value O is configured for enabling a separation or differentiation between a background containing all the voxels with value equal to the initial value from a foreground containing all the voxels whose value is different from the initial value, (Grandy [0064] the offset O is added to the area that is part of the examination region (foreground), if the area is not in the examination region (background) the deviation remains unchanged) and 
wherein the intensity value of the voxel is then automatically set to the new quantitative value Q' instead of the quantitative value Q in the setting step.  (Grandy [0066] in the next step (post adding offset O) the intensity value is assigned to the deviation value (which is deviation + offset per [0064])


	Regarding claim 4, the combination of Ono, Lau and Grandy teaches: 
The method according to claim 1, which further comprises applying a color mapping to voxel intensity values to characterize the deviation of the volume change of each of the voxels from a volume of the longitudinal reference model.  (Grandy [0068] light value corresponds to a large deviation, dark value corresponds to a minor deviation
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the deviation map (as taught by Grandy) for the Z map (as taught by Ono and Lau). The rationale is the simple substitution of a map of deviation values for another yielding the predictable result of a displayed analysis.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666